Case 1:18-cv-00872-UD.]-.]PI\/| Document 8-3 Filed 10/17/18 Page 1 of 2 PagelD #: 35

Charity Lawson

From: Office Manager <office.manager@clayburgess.com>

Sent: Tuesday, October 16, 2018 3:13 Pl\/l

To: Charity Lawson

Cc: Randall Keiser; L. C|ayton Burgess

Subject: Re: Worden v Weatherford; Civil Suit No. 1:18-cv-00872 (our file 3932)

C|ay is agreeable to motion you drafted. P|ease file according|y.

Sincerely,

L. Clayton Burgess, A Professional LaW Corporation
605 W. Congress Street

Lafayette, LA 70501

(T) (337) 234-7573

(F) (337) 233-3890

From: Charity Lawson <CLaWson@keiserlaW.net>

Date: Tuesday, October 16, 2018 at 3:08 Pl\/|

To: C|ayton Burgess <|cburgess@clayburgess.com>

Cc: Office Manager <office.manager@clayburgess.com>

Subject: FW: Worden v Weatherford; Civil Suit No. 1:18-cv-00872 (our file 3932)

Here is the October 11, 2018 email With the attached Waivers and the draft ofthe motion, memo in support and
proposed order regarding staying the above-captioned matter.

P|ease let me know that this has been received.

Thanks.

Charity Lawson

Legal Assistant
Keiser Law Firm, PLC
P. O. BOX 12358
Alexandria, LA 71315
(P) 318-443-6168

(1=) 318-704-6473

 

CONFIDENTIALITY STATEMENT

This message and any accompanying documents are covered by the E|ectronic Communications Privacy Act, 18 U.S.C. Sections 2501-2521, and
contain information intended for the specified individual(s) on|y. This information is confidential |f you are not the intended recipient, or an agent
responsible for delivering it to the intended recipient, you are hereby notified that you have received this document in error, and that any review,
dissemination, copying or taking of any action based on the contents of this communication, or the information contained herein, is strictly

Case 1:18-cv-00872-UD.]-.]PI\/| Document 8-3 Filed 10/17/18 Page 2 of 2 PagelD #: 36

prohibited. |f you have received this communication in error, please notify us immediately by email, and delete the original message without
retaining a copy of same. Pursuant to La. C.C.P. art 1313A(4), this email address is not designated for receipt of service.

From: Charity Lawson

Sent: Thursday, October 11, 2018 2:28 PM

To: L. C|ayton Burgess (lcburgess@clayburgess.com) <lcburgess@clayburgess.com>
Subject: Worden v Weatherford; Civi| Suit No. 1:18-cv-00872 (our file 3932)

P|ease see attached.

Charity Lawson

Legal Assistant
Keiser Law Firm, PLC
P. O. BOX 12358
Alexandria, LA 71315
(P) 318-443-6168

(F) 318-704-6473

CONFIDENTIALITY STATEMENT

This message and any accompanying documents are covered by the E|ectronic Communications Privacy Act, 18 U.S.C. Sections 2501-2521, and
contain information intended for the specified individual(s) on|y. This information is confidentia|. |f you are not the intended recipient, or an agent
responsible for delivering it to the intended recipient, you are hereby notified that you have received this document in error, and that any review,
dissemination, copying or taking of any action based on the contents of this communication, or the information contained herein, is strictly
prohibited |f you have received this communication in error, please notify us immediately by email, and delete the original message without
retaining a copy of same. Pursuant to La. C.C.P. art 1313A(4), this email address is not designated for receipt of service.

